                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                        No. 18-cr-31-CJW
 vs.
                                                             ORDER
 GREGORY SCOTT STEPHEN,

       Defendant.
                               ____________________


       On October 18, 2018, the above-named defendant appeared before the Court and,
pursuant to Federal Rule of Criminal Procedure 11, pleaded guilty, conditionally, to
Counts One (1) through Seven (7) of the Superseding Indictment. After cautioning and
examining defendant under oath concerning each of the subjects mentioned in Rule 11,
the Court determined that defendant’s decision to plead guilty was knowledgeable and
voluntary, and each offense charged was supported by an independent basis in fact
containing each of the essential elements of the offense. The Court therefore ACCEPTS
defendant’s guilty pleas and defendant is adjudged GUILTY of the offenses to which
defendant pled guilty.
       At the commencement of the Rule 11 proceeding, the Court placed defendant
under oath and explained that if defendant answered any question falsely, the government
could prosecute defendant for perjury or for making a false statement. The Court also
advised defendant that in any such prosecution, the government could use against
defendant any statements made under oath.
      Once defendant was placed under oath, the Court asked defendant a number of
questions to ensure defendant had the requisite mental capacity to enter a plea. The Court
elicited defendant’s full name, age, and extent of education. The Court also inquired into
defendant’s history of mental illness and use of illegal and/or prescription drugs and
alcohol. From this inquiry, the Court determined defendant was not suffering from any
mental disability that would impair defendant’s ability to make a knowing, intelligent,
and voluntary guilty plea.
       Defendant acknowledged receipt of a copy of the Indictment and further
acknowledged that defendant had fully discussed the Indictment with defendant’s counsel.
Defendant acknowledged that defendant had fully conferred with defendant’s counsel
prior to deciding to plead guilty and that defendant was satisfied with counsel’s services.
      The Court advised defendant of all of the rights defendant would be giving up if
defendant decided to plead guilty, including:
      1.     The right to assistance of counsel at every stage of the case;

      2.     The right to a speedy, public trial;

      3.     The right to have the case tried by a jury selected from a cross-section of
             the community;

      4.     That defendant would be presumed innocent, and would be found not guilty,
             unless the government could prove each and every element of the offense
             beyond a reasonable doubt;

      5.     That defendant would have the right to see and hear all of the government’s
             witnesses, and defendant’s attorney would have the opportunity to cross-
             examine any witnesses called by the government;

      6.     That defendant would have the right to subpoena witnesses to testify at the
             trial and that if defendant could not afford to pay the costs of bringing these
             witnesses to court, then the government would pay those costs;




                                            2
       7.     That defendant would have the privilege against self-incrimination; i.e.,
              defendant could choose to testify at trial, but need not do so; if defendant
              chose not to testify, then the Court would instruct the jury that the jury
              could not draw any adverse inferences from defendant’s decision not to
              testify;

       8.     That any verdict by the jury would have to be unanimous;

       9.     That defendant would have the right to appeal, and if defendant could not
              afford an attorney for the appeal, then the government would pay the costs
              of an attorney to prepare the appeal.

       The Court explained that if defendant pleaded guilty, defendant would be giving
up all of these rights, there would be no trial, and defendant would be adjudged guilty,
just as if defendant had gone to trial and a jury returned a guilty verdict against defendant.
       The Court determined that defendant was pleading guilty pursuant to a plea
agreement with the government.        After confirming that a copy of the written plea
agreement was in front of defendant and defendant’s counsel, the Court determined that
defendant understood the terms of the plea agreement. The Court summarized the plea
agreement, and made certain defendant understood its terms. The Court explained that
after the Court accepted defendant’s guilty pleas, defendant would have no right to
withdraw the pleas at a later date, even if the sentence imposed was different from what
defendant anticipated.
       The Court specified that the Court was not making any decision as to whether it
would ultimately accept the plea agreement. The Court further advised defendant that
the Court may not reach a determination on whether to accept the plea agreement until
defendant’s sentencing. The Court advised defendant that if the Court ultimately decided
to reject the plea agreement, defendant would have an opportunity to withdraw each guilty
plea, until such time as defendant was sentenced. The Court explained to defendant that
if the Court ultimately rejected the plea agreement and defendant did not withdraw each



                                              3
guilty plea, then the Court could dispose of the case less favorably toward defendant than
the plea agreement contemplated.
      The Court determined that defendant was entering conditional pleas; that is,
defendant reserved the right to withdraw his guilty pleas if this Court or an appellate
court granted defendant’s Motion to Suppress (Doc. 12).           Specifically, defendant
preserved his right to appeal the Court’s Order (Doc. 55) denying defendant’s Motion to
Suppress (Doc. 12), which included two “supplements” to the motion (Docs. 13, 40).
Defendant reserved the right to withdraw his guilty pleas should this Court or an appellate
court grant defendant’s motion to suppress. Defendant did not preserve his right to appeal
the Court’s Order (Doc. 55) denying defendant’s Motion to Dismiss (Doc. 11) and
defendant’s Motion for a Franks hearing (Docs. 41, 44).
      The Court summarized the charges against defendant and listed the elements of
the crimes to which defendant was pleading guilty. The Court determined that defendant
understood each and every element of the crimes to which defendant was pleading guilty,
and defendant’s counsel confirmed that defendant understood each and every element of
the crimes to which defendant was pleading guilty. The Court elicited a full and complete
factual basis for all elements of the crimes charged to which defendant was pleading
guilty. Defendant’s attorney indicated that each offense to which defendant was pleading
guilty was factually supported.
      The Court explained to defendant that the Court would determine the appropriate
sentence at the sentencing hearing. The Court explained that the advisory United States
Sentencing Guidelines would be used to calculate defendant’s sentence, but that the
sentence imposed might be different from what the advisory guidelines suggested it
should be, and may be different from what defendant’s attorney had estimated. The
Court explained that a probation officer would prepare a written presentence investigation
report and that defendant and defendant’s counsel would have an opportunity to read the



                                            4
presentence report before the sentencing hearing, and would have the opportunity to
object to the contents of the report. The Court further explained that defendant and
defendant’s counsel would be afforded the opportunity to present evidence and be heard
at the sentencing hearing.
       The Court advised defendant of the consequences of pleading guilty, including the
maximum fine, the maximum term of imprisonment, the mandatory minimum term of
imprisonment, term of supervised release, and the possibility that restitution may be
ordered. Specifically, the Court advised defendant that Counts One (1) through Five
(5) of the Superseding Indictment are each punishable by a mandatory minimum sentence
of fifteen (15) years in prison and up to thirty (30) years in prison; a period of supervised
release following prison of at least five (5) years and up to life on supervised release;
and a fine of up to $250,000. The Court advised defendant that Count Six (6) of the
Superseding Indictment is punishable by up to ten (10) years in prison; a period of
supervised release following prison of at least five (5) years and up to life on supervised
release; and a fine of up to $250,000. The Court advised defendant that Count Seven
(7) of the Indictment is punishable by a mandatory minimum sentence of five (5) years
in prison and up to twenty (20) years in prison; a period of supervised release following
prison of at least five (5) years and up to life on supervised release; and a fine of up to
$250,000. The Court advised that should the Court order defendant’s sentences to run
consecutively, the mandatory minimum term of imprisonment is eighty (80) years; the
maximum term of imprisonment is one-hundred eighty (180) years in prison; the
minimum period of supervised release is thirty-five (35) years; the maximum period of
supervised release is life; the maximum fine is $1,750,000. The Court advised defendant
that regardless of the sentence imposed, there would be no possibility of parole. The
Court also advised defendant that the Court will impose a mandatory special assessment
of $5,100.00 for each count, for a total of $35,700, which defendant must pay.



                                             5
          The Court also advised defendant of the collateral consequences of pleading guilty.
Defendant acknowledged understanding all of the above consequences.
          The Court explained that if a term of supervised release is included in defendant’s
sentence, conditions of supervised release will be imposed. The Court further advised
defendant that if defendant violates a condition of supervised release, the Court could
revoke defendant’s supervised release and require defendant to serve all or part of the
term of supervised release in prison, without credit for time previously served on
supervised release. The Court advised defendant that there is no parole in the federal
system.
          The Court also explained that pursuant to the plea agreement, defendant waived
the right to appeal defendant’s conviction in this case and that defendant waived his right
to contest his conviction and sentence in any post-conviction proceedings. The Court
further explained, however, that both defendant and the government preserved the right
to appeal any sentence imposed by the Court.
          Defendant confirmed that the decision to plead guilty was voluntary and was not
the result of any promises other than plea agreement promises, and the decision to plead
guilty was not the result of anyone threatening, forcing, or pressuring defendant to plead
guilty.
          Defendant confirmed that defendant still wished to plead guilty, and defendant
pled guilty to Counts One (1) through Seven (7) of the Indictment.
          The Court makes the following findings with respect to each guilty plea:
          1.    Each plea is voluntary, knowing, not the result of force, threats or
                promises, except plea agreement promises, and defendant is fully
                competent.

          2.    Defendant is aware of the minimum and maximum punishment.

          3.    Defendant knows of and voluntarily waived defendant’s jury trial rights.



                                               6
4.   There is a factual basis for each plea.

5.   Defendant is guilty of each crime to which defendant pled guilty.


DONE AND ENTERED at Cedar Rapids, Iowa, this 22nd day of October, 2018.




                                 __________________________________
                                 C.J. Williams
                                 United States District Judge
                                 Northern District of Iowa




                                    7
